Citation Nr: 1104518	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-19 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from February 26, 1943, to May 
20, 1943.  He died in August 1983; the appellant is his surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In February 2009, the Board remanded this matter to the Appeals 
Management Center (AMC) or RO for additional action.  That action 
has been completed, and the case has been returned to the Board 
for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  


FINDINGS OF FACT

1.  The Veteran's death in August 1983 was due to small bowel 
obstruction due to or as a consequence of metastatic pancreatic 
carcinoma, other significant conditions contributing to the 
Veteran's death were deep venous thrombosis of the right lower 
extremity and pneumonia.

2.  Pancreatic carcinoma was not present in service or within one 
year after the Veteran's discharge from service and was not 
etiologically related to service; neither small bowel 
obstruction, deep venous thrombosis nor pneumonia was present in 
service and none of the disorders was etiologically related to 
service.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not 
cause or contribute substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Although the regulation previously required VA to request that 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim, the regulation has been amended to 
eliminate that requirement for claims pending before VA on or 
after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004). The Court further held that VA failed to 
demonstrate that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-
330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making 
the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to 
effective-date element of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for service connection for the cause of 
the veteran's death, the notice must be tailored to the claim.  
The notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of his 
or her death; (2) an explanation of the evidence and information 
required to substantiate the claim based on a previously service- 
connected condition; and (3) an explanation of the evidence and 
information required to substantiate the claim based on a 
condition not yet service connected.  Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).

In February 2006, the RO provided notice that did not meet these 
requirements.  Proper notice was sent by the AMC in March 2009.  

Although complete VCAA notice was not sent until after the RO's 
initial adjudication of the claim, the Board finds there is no 
prejudice to the appellant in proceeding at this point with 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this regard, the Board notes that following 
the provision of the required notice and the completion of all 
indicated development of the record, the AMC readjudicated the 
appellant's claim.  There is no indication in the record or 
reason to believe that any ultimate decision of the originating 
agency would have been different if complete VCAA notice had been 
provided at an earlier time.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board also finds that the appellant has been afforded 
adequate assistance in regard to the claim.  The Veteran's 
service records are minimal but have been associated with the 
claims files.  There is no indication that there are additional 
service records.  The certificate of death is also of record.  
The March 2009 letter included a request that she provide medical 
evidence in support of her claim.

The appellant has not identified any outstanding evidence, to 
include medical records, which could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.

The Board acknowledges that no VA medical opinion has been 
obtained in response to this claim, but has determined that VA 
has no obligation to obtain an opinion in this case.  In this 
regard the Board notes that VA must provide a medical examination 
or obtain a medical opinion when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, or 
disease occurred in service, or establishing that certain 
diseases manifested during an applicable presumptive period for 
which the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.

In this case there is no competent evidence suggesting that any 
of the causes of the Veteran's death were present in service or 
until years thereafter or suggesting that any of the causes of 
the Veteran's death were in any way related to his active 
service.

In sum, the Board is satisfied that that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and not prejudicial to the appellant.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection for the cause of a veteran's death is 
warranted if a service-connected disability either caused or 
contributed substantially or materially to the cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one which was incurred in or 
aggravated by active service; one which may be presumed to have 
been incurred or aggravated during such service; or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

According to the certificate of death, the Veteran died in August 
1983 due to small bowel obstruction, which was due to or a 
consequence of metastatic pancreatic carcinoma.  Other 
significant conditions contributing to death were deep venous 
thrombosis of the right lower extremity and pneumonia.

As a threshold matter, the Board notes the Veteran was not 
service-connected during his lifetime for any disability.  
However, the appellant contends in essence that the cause of the 
Veteran's death is related to service.  She urges that he became 
ill in service, had an operation on his sinuses, suffered 
infection and was discharged from service due to the residuals of 
this problem.  His records are minimal and include a WD AGO 55 
form reflecting that he received no wounds but was in poor 
physical condition at discharge.

Although the appellant was asked in March 2009 to provide medical 
evidence showing a connection between the diseases which led to 
the Veteran's death and service, the record shows merely the 
death certificate.  

The appellant has not contended and there is no indication in the 
evidence of record that any of the certified causes of death were 
present in service or until many years thereafter or that any of 
those diseases were in any way related to the Veteran's active 
service.  There is no support for her theory that he had an 
infection due to an operation on his sinuses in service and that 
this led to his death many years later.  

To the extent that the application for service connection for the 
cause of the Veteran's death is itself a general contention that 
the diseases that caused his death are related to service, lay 
witnesses may, in some circumstances, opine on questions of 
diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (Board's categorical statement that "a 
valid medical opinion" was required to establish nexus, and that 
a layperson was "not competent" to provide testimony as to nexus 
because she was a layperson, conflicts with Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, in this 
case, whether the Veteran's fatal diseases were related to 
service is an etiological question as to an internal disease 
process unlike testimony as to a separated shoulder, varicose 
veins, or flat feet, which are capable of direct observation.  
See Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing 
dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay 
testimony is competent to establish the presence of varicose 
veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(unlike varicose veins or a dislocated shoulder, rheumatic fever 
is not a condition capable of lay diagnosis); Falzone v. Brown, 8 
Vet. App. at 405 (lay person competent to testify to pain and 
visible flatness of his feet).

Therefore, for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for the 
cause of the Veteran's death and the benefit-of-the-doubt rule 
does not apply.  Gilbert, 1 Vet. App. 49, 54; Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


